Citation Nr: 0726359	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  01-03 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a psychiatric 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from August 26, 1960 to May 23, 
1961.    

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1985 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in New Orleans, 
Louisiana (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).  See 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).

The veteran's service medical records show that in April 
1961, the veteran provided a two year history of increasingly 
frequent and severe episodes of nervousness, tremulousness, 
palmar perspiration and depression unrelated to known 
external events and a psychiatric consultation was requested.  
Following psychiatric consultation, separation was suggested.  
Subsequently, the veteran underwent an examination in 
connection with an appearance before a Board of Medical 
Survey.  It was the opinion of the Board of Medical Survey 
that the "patient suffers from a personality disorder which 
renders him unsuitable for the naval service.  He now suffers 
from no disability which is the result of an incident of 
service or which was aggravated by the service."

Private medical records in 1984 revealed that the veteran was 
treated for psychiatric complaints alternately diagnosed as 
depression, panic disorder, and a mixed personality disorder.

At a hearing at the RO, the veteran testified that he did not 
have any hospitalizations prior to service.  According to the 
veteran, he suffered a mental breakdown caused by anxiety, 
nightmares, insomnia, and physical abuse by his fellow 
sailors. Ultimately, the veteran hit another seaman and was 
arrested and taken to the mental ward were he was interviewed 
by a psychiatrist.  Subsequently, the veteran was determined 
unsuitable for military service and was discharged.

Lay statements submitted from the veteran's family indicated 
that the veteran was a happy person before he entered the 
service and that when he returned he was mentally ill.  

Current VA medical records reflect that various diagnoses, 
including possible schizophrenia and depressive disorder with 
psychotic features.  On remand, an examination is necessary 
to determine the nature of the veteran's disorder and the 
etiology of any such disorder, including whether any disorder 
is due to service.  

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be afforded a VA 
psychiatric examination to determine 
the nature and etiology of any 
psychiatric disability.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination; the examiner should 
indicate on the report that it has been 
reviewed.  

For each psychiatric disability 
identified, the examiner should specify 
whether there is a 50 percent 
probability or greater that it is 
related to service.  The examiner 
should reconcile any opinions with the 
clinical record, and specifically the 
service medical records that are marked 
with a yellow post-it note. 

2.	Then, the RO should readjudicate the 
claim.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case.  
Allow an appropriate period of time for 
response.  Thereafter, the claim should 
be returned to this Board for further 
appellate review, if in order.


No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2006).  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



